DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 12/06/2021, is acknowledged.
A prior art search for Applicants’ elected “organic-based oxygen scavengers” according to base claims 22 and 42 retrieved applicable prior art.  See “SEARCH 6” in enclosed search notes.  Furthermore, a review of these results by the instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected species read on claims 22-28 and 42-47.
No claims are withdrawn.  However, the full scope of base claims 22 and 42 have not yet been searched following Markush search practice.  A double patent and prior art 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of other oxygen scavengers of claims 22 and 42 that finds prior art against these claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/827,079
This Office Action is responsive to the amended claims of December 6, 2021.
Claims  22-28 and 42-47 have been examined on the merits.  Claims 22-23, 25, 42-43, and 45 are original.  Claims 24, 26-28, 44, and 46-47 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/827,079, filed 03/23/2020, as a division of 14/416,202, filed 01/21/2015, now U.S. Patent #:  10,624,859, and having 2 RCE-type filings therein.  Application 14/416,202 is a national stage entry of PCT/IB2013/001825, International Filing Date: 08/20/2013, which claims Priority from U.S. Provisional Application 61/691,073, filed 08/20/2012.
The effective filing date of the instant application is August 20, 2012 since the instant claims find support in the provisional ‘073.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-28 and 42-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
KOTTAYIL (U.S. 2006/0160888 A1), 
in view of:
VITAMIN C (“Non-Ferrous Absorbers (aka non-iron, organic, citrus).”  Sorbent Systems.  (2009).  Accessed 11 Mar 2022.  Available from:  < https://www.sorbentsystems.com/nonferrousabsorbers.html > ).

The instant claims are drawn to a method of packaging/increasing the stability of a dronabinol oral solid dosage form comprising placing into a container:
	(i)  the dronabinol oral solid dosage form; and 
	(ii)  an oxygen scavenger.

Determining the scope and contents of the prior art:
The reference KOTTAYIL teaches that dronabinol is commercially available as an oral solid dosage form, where the solid dosage form is in the form of a soft gelatin capsule (paragraph [0004]). KOTTAYIL also identifies a problem with the commercially available dosage form, in that the soft gelatin capsule (helps teach instant claims 26-27 and 46-47) of the commercially available dosage form is permeable to oxygen, and dronabinol readily degrades in the presence of oxygen (paragraph [0064]).  KOTTAYIL proposes an alternative soft gelatin oral dosage form as a solution (paragraph [0106]).
The reference VITAMIN C teaches that ascorbic acid (also known as “vitamin C”) compositions in commercially available three (3) layer film (PET/Paper/PE) canisters or packets (helps teach claims 24 and 44) have known utility as oxygen scavengers in pharmaceutical applications (pages 1 and 2 of VITAMIN C).  The Examiner interprets ascorbic acid oxygen scavengers as a species of “organic-based scavengers” (instant claim 28).

Ascertaining the differences between the prior art and the claims at issue:
Although KOTTAYIL teaches that dronabinol is commercially available as an oral solid dosage form, where the solid dosage form is in the form of a soft gelatin capsule (paragraph [0004]); KOTTAYIL also identifies a problem with the commercially available dosage form, in that the soft gelatin capsule of the commercially available dosage form is permeable to oxygen, and dronabinol readily degrades in the presence of oxygen (paragraph [0064]); and KOTTAYIL proposes an alternative soft gelatin oral dosage form as a solution (paragraph [0106]), KOTTAYIL does not teach the inclusion of the oral solid dosage form with an oxygen scavenger (teaches instant claim 23 and claim 43) in a packaging system to stabilize the dronabinol.
Although the reference VITAMIN C teaches that ascorbic acid (also known as “vitamin C”) compositions in commercially available 3 layer film (PET/Paper/PE) canisters or packets (helps teach claim 24) have known utility as oxygen scavengers in pharmaceutical applications (pages 1 and 2 of VITAMIN C), the VITAMIN C reference does not teach inclusion of this oxygen scavenger in a container along with dronabinol oral solid dosage forms to stabilize the dronabinol.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development of dronabinol oral solid dosage forms useful for treating nausea and possesses the technical knowledge necessary to make adjustments to the compositions to optimize/enhance the pharmacokinetic properties of 

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims are prima facie obvious in light of the combination of references KOTTAYIL and VITAMIN C.
The artisan would find it obvious at the time the invention was made to package dronabinol oral solid dosage forms in a container with an ascorbic acid oxygen scavenger in order to stabilize the dronabinol, thereby arriving at the invention of the instant claims.
The artisan would be motivated to stabilize dronabinol oral solid dosage forms with an oxygen scavenger, since KOTTAYIL teaches that dronabinol readily degrades in the presence of oxygen (paragraph [0064]).  The artisan would therefore expect success in combining the commercially available dronabinol oral solid dosage form, such as a soft gelatin capsule (KOTTAYIL para [0004]) with ascorbic acid, which is a known organic oxygen scavenger, in the commercially available 3 layer film (PET/Paper/PE) canisters or packets, since these ascorbic acid canisters/packets have known oxygen scavenging/absorbing properties and are commonly used as such in the pharmaceutical industry (VITAMIN C pages 1-2).  The artisan could therefore expect success since the ascorbic acid would be expected to absorb all oxygen in the container claim 42) forms would arrive at the method of packaging of instant claim 22 and 42.  The artisan would expect that the ascorbic acid oxygen scavenger would be “incorporated into integral components of the container” (claim 25 and claim 45) in order to achieve the stated feat of absorbing the oxygen which would otherwise destabilize the dronabinol.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
The parent patent U.S. 10,624,859 B2 is not a double patent reference since (1) the safe harbor provision applies under 35 U.S.C. 121; and/or (2) the instant claims were never examined and allowed in the parent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625